DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species
Species Election 1 - Variations of the Cap
Species A: Drawn to Claims 8 and 14 (Fig. 7A-C) - the first portion of the cap and the second portion of the cap are coplanar and the second portion of the cap is disposed over the second portion of the cavity.
Species B: Drawn to Claims 20 and 21 (Fig. 9) - the first portion of the cap and the second portion of the cap are on different planes and the second portion of the cap is disposed adjacent to the second portion of the cavity.
The species are independent or distinct because species A and B recite mutually exclusive characteristics. In the instant case, the species recite different variations of the first portion of the cap and the second portion of the cap and different variations of where the second portion of the cap is disposed in relation to the second portion of the cavity. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7, 9-13, and 15-19 appear to be generic.

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter (e.g. different planes of the first portion of the cap vs the first portion of the cap and different locations of the second portion)
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Andrew Flior on 1/4/2022 and 1/6/2022 a provisional election was made without traverse to prosecute the invention of Species A, drawn to claims 8 and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20 and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of Claims
Claim(s) 1-19 is/are hereby under examination. 
Claims 20 and 21 are withdrawn from further consideration, as being drawn to a non-elected invention. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2020, 11/19/2020, and 10/08/2021 are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “104” has been used to designate both “Glucose Meter”, described in at least para. [0158], and “Insulation Layer”, described in at least para. [0192].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a compliant component configured to seal …” in claim 1, line 18.
The claim limitations are being interpreted as follows:
“a soft, foam, or rubber material” as described in para. [0226] of the specification filed on 04/21/2020. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, Claim 17 recites the limitation "the wearable assembly" in line 5.  There is insufficient antecedent basis for this limitation in the claim. A “wearable assembly” has not been previously introduced or claimed. In light of the specification it is unclear what the Applicant intends for “the wearable assembly” to encompass. For the purposes of Examination, “the wearable assembly” is being interpreted as the cap and the housing, as described in Claim 17. Claims 18 and 19 are rejected due to their dependence from Claim 17.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 are rejected
Regarding Claim 4, Claim 4 currently improperly depends from Claim 4. For the purposes of examination, Claim 4 is being interpreted as depending from Claim 1. Claims 5-7 are also rejected due to their dependence from Claim 4. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antonio et al. (Pub. No. US 2017/0290534), hereinafter referred to as Antonio.
The claims are generally directed towards an analyte sensing apparatus, comprising: a housing comprising a cavity, the cavity including a first portion and a second portion; a first conductive contact and a second conductive contact disposed within the first portion of the cavity; an analyte sensor comprising: an elongated body; a first electrode in electrical communication with the first conductive contact, and a second electrode in electrical communication with the second conductive contact; and a cap configured to fit on or within the cavity, the cap comprising: a first portion configured to be disposed over the first portion of the cavity, a second portion, a dam disposed on a side of the cap configured to face the cavity, the 
Regarding Claim 1, Antonio discloses an analyte sensing apparatus (Abstract, “medical sensor device” and Fig. 1A and 1B, element 100), comprising: 
a housing (Fig. 15A-C, element 1506, “transmitter assembly”, and para. [0365]) comprising a cavity (Fig. 15C, element 1511, “bottom surface”, and para. [0365]), the cavity including a first portion and a second portion (Fig. 15A-C, a first portion being the section where element 1517 is located, the second portion including the circular hole in the center of element 1506, further, a first portion and a second portion can be any section of element 1506); 
a first conductive contact and a second conductive contact disposed within the first portion of the cavity (Fig. 15C, element 1517, “WE-A, WE-B, WE-C, WE-D, CE, RE” and para. [0365-0366], “six upper sensor contact pads … single-sided sensor has … 2 independent working electrodes that correspond to six contacts disposed on a transmitter cap”); 
an analyte sensor (Fig. 2B, element 104, Fig. 4, element 404, Fig. 15B, element 1541, and para. [0298], “sensor (e.g., an analyte sensor))” comprising: 
an elongated body (Fig. 2B, element 104, Fig. 4, element 404, and para. [0320], “sensor portion may be introduced into the body of the patient using a needle”, the elongated body of the sensor extending out of the device); 
a first electrode in electrical communication with the first conductive contact (para. [0326], “6 sensor contacts 217a that can include 1 reference electrode, 1 counter 
a second electrode in electrical communication with the second conductive contact (para. [0326], “6 sensor contacts 217a that can include 1 reference electrode, 1 counter electrode and 4 working electrodes” and para. [0367], “each WE contact pad has one trace leading to its corresponding electrode …”); and 
a cap (Fig. 3A, element 112) configured to fit on or within the cavity (para. [0035], “transmitter assembly is locked together axially with sensor transmitter”), the cap comprising: 
a first portion configured to be disposed over the first portion of the cavity (Fig. 4, element 415, “sensor head cavity”, the sensor head cavity disposed over the first portion of the cavity where the first and second conductive contacts are disposed), 
a second portion (Fig. 4, element 418, “cap cavity”, further any section of element 219 can be interpreted as “a second portion”), 
a dam (Fig. 6, element 418, “cap cavity”, the cap cavity provides a circular raised dam) disposed on a side of the cap configured to face the cavity, the dam dividing the first portion of the cavity from the second portion of the cavity (Fig. 6, element 418, the cap cavity divides the first portion from the second portion, the first portion being where at least 415 is located, the second portion being the inner section of element 418)  
a shelf disposed adjacent to the dam (Fig. 6 and Fig. 7A-7B, the inner portion of element 418 comprises a shelf where element 406 is rested on, the inner ledge being adjacent to the vertical dam), and 

Regarding Claim 2, Antonio discloses the apparatus of Claim 1, further comprising an electronics assembly substrate disposed within the housing, wherein the first conductive contact and the second conductive contact extend from the electronics assembly substrate into the first portion of the cavity. (Fig. 2B, para. [0326], “contacts 217a and 217b are substantially flush with bottom surface 211 …”, Fig. 9 and para. [0352], “substrate portion 918 on which a PCB board having various electronic components is disposed”)) 
Regarding Claim 3, Antonio discloses the apparatus of Claim 1, wherein the compliant component is disposed on the shelf and configured to press against a portion of the analyte sensor and against a surface of the housing within the cavity, thereby sealing the first portion of the cavity from the second portion of the cavity (para. [0345], “two identical inner square rings sandwich a portion of substrate of the sensor, e.g., top portion of 615 of sensor portion 104 …”, para. [0347], “upon compression for example by positioning a cap on top of sensor base …”, para. [0338], “cap cavity is adapted to fit at least one square ring that also provides a fluid seal 
Regarding Claim 8, Antonio discloses the apparatus of Claim 1, wherein the second portion of the cap is configured to be disposed over the second portion of the cavity (Fig. 6, element 418, and Fig. 8, the second portion of the cap, which includes inner portion of the vertical dam, is disposed over the second portion of the cavity or element 806).
Regarding Claim 9, Antonio discloses the apparatus of Claim 1, wherein the second portion of the cap comprises a slot configured to allow at least a portion of the analyte sensor to pass through the cap (Fig. 2A and 2B, element 104, Fig. 6, element 104, “sensor portion”, para. [0345], “top portion extends into an opening of cap cavity”, element 104 passes through the slot in the center of the second portion, the second portion being divided from the first portion by element 418).
Regarding Claim 10, Antonio discloses the apparatus of Claim 1, wherein an outside-facing surface of the cap is configured to fit flush with an outside-facing surface of the housing (Fig. 1A-1B and Fig. 3A-3C, element 106 and element 112, an outside-facing surface of the cap (element 112) fits flush vertically with an outside-facing surface of the housing (element 106)).
Regarding Claim 11, 
Regarding Claim 12, Antonio discloses the apparatus of Claim 1, wherein the cap is disposed on an outside-facing surface of the housing (Fig. 1B, element 112, “sensor portion”, element 101, “patients extracellular fluid”, element 112 is disposed on an outside-facing surface of the housing, element 112 being the bottom of element 100).
Regarding Claim 13, Antonio discloses the apparatus of Claim 1, wherein the cap is secured to the cavity utilizing at least one of a toe feature, a snap feature, a friction-fit feature, and a pressure-sensitive adhesive (Fig. 3A-3C, and paras [0334-0335], “transmitter assembly is lined up with, fits, or otherwise matches an interface such as cap 209 … one or more slots of the transmitter assembly engage into one or more corresponding tabs of sensor assembly to lock the transmitter and the sensor together axially … three tabs and three corresponding slots …” and Fig. 9, element 819 and element 827).
Regarding Claim 14, Antonio discloses the apparatus of Claim 1, wherein the first portion of the cap and the second portion of the cap are coplanar and are formed of a single piece (Fig. 6 and para. [0345], element 219 and the corresponding elements of 415 and 418 are all shown to be formed or molded of a single piece).
Regarding Claim 15, Antonio discloses the apparatus of Claim 1, wherein the dam is configured to contact a portion of the housing within the cavity (Fig. 3A-3C and Fig. 8, elements 809, 806, the dam (the vertical portion of element 819) comes into contact with element 806 and element 809). 
Regarding Claim 16, Antonio discloses the apparatus of Claim 1, wherein the compliant material comprises a foam or a rubber material (para. [0347], “inner square rings 406 compressing against each other … everything is compressed together and supported …” and 
Regarding Claim 17, Antonio discloses the apparatus of Claim 1, further comprising an adhesive patch (Fig. 1A and 1B, element 102, “adhesive mounting base or patch”) comprising: a first adhesive portion (Fig. 2A, element 102b) configured to secure the cap to the housing and to simultaneously adhere to the housing (para. [0327], “top surface of mounting base is adapted to be bonded or otherwise attached to an entire bottom surface of sensor assembly” … the sensor assembly mounting to the element 216, therefore all three elements 106, 112, and 102 are all connected); and a second adhesive portion (Fig. 2B, element 102a) configured to adhere the first adhesive portion and the wearable assembly to a skin of a host (para. [0327], “mounting base or patch has a bottom surface that is adapted to be attached to the skin of the patient using appropriate attachment techniques, for example, an adhesive …”).
Regarding Claim 18, Antonio discloses the apparatus of Claim 17, wherein the cap is secured to the first adhesive portion of the adhesive patch before the cap is fit on or within the cavity of the housing (Fig. 2A, element 112 and 102 are attached before 106 is placed on, para. [0327], “a top surface of mounting base is adapted to be bonded or otherwise attached to an entire bottom surface of sensor assembly”, therefore the cap (element 112) is capable of being attached to element 102 prior to 106 is placed on).
Regarding Claim 19, Antonio discloses the apparatus of Claim 17, wherein the first adhesive portion comprises at least one hole configured to substantially coincide with at least one hole within the cap when the cap is secured to the first adhesive portion of the adhesive patch (Fig. 2A and 2B, element 102a, element 104, at least one hole of mounting base 102a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonio et al. (Pub. No. US 2017/0290534), hereinafter referred to as Antonio as applied to claim 1 above, and further in view of Brister et al. (Pub. No. US 2006/0142651), hereinafter referred to as Brister.
Regarding Claim 4, Antonio discloses the apparatus of Claim 1.
However, Antonio does not explicitly disclose wherein the first portion of the cap comprises a first hole configured to receive an encapsulating sealant into the first portion of the cavity that seals at least a portion of the analyte sensor from moisture ingress.
Brister teaches of a system for measuring an analyte in a host (Abstract). Brister further teaches of a device (Fig. 1) including which includes a first portion of a cavity (Fig. 4A, element 34) which houses contacts (Fig. 4A, element 28) and a portion of the analyte sensor (Fig. 4A, element 40). Brister further teaches of a first hole (Fig. 4A, element 37). Brister further teaches of sealing a cavity (Fig. 4H, element 400), with an encapsulating sealant to protect the analyte sensor from moisture ingress (para. [0296], “gaps can be filled by a sealant … for example gel”), para. [0254], “sealants can be used to fill gaps and/or to repel or block water”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by Antonio to include a hole to fill the first portion with an encapsulating sealant to protect the analyte sensor from moisture ingress. Brister teaches that by filling the gaps with a sealant, provides an additional moisture barrier to reduce or avoid moisture from traveling to the contracts of the analyte sensor (para. [0296]). One of ordinary 
Regarding Claim 6, modified Antonio discloses the apparatus of Claim 4.
However, modified Antonio does not explicitly disclose wherein the first portion of the cap comprises a second hole configured to allow excess encapsulating sealant to flow out of the first portion of the cavity.
Brister further teaches of an additional channel within the cap (Fig. 4G, element 406, “channel”). Brister further teaches a channel that allows for excess sealant to escape (para. [0297]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cap disclosed by modified Antonio to include a channel for air or excess sealant to escape, as taught by Brister (para. [0297]). One of ordinary skill in the art would have recognized that the additional channel allows for excess sealant to escape, which is described as advantageous by Brister (para. [0297]). 
Regarding Claim 7, modified Antonio discloses the apparatus of Claim 6, wherein the compliant component prevents the encapsulating sealant from flowing into the second portion of the cavity (para. [0345], “two identical inner square rings sandwich a portion of substrate of the sensor, e.g., top portion of 615 of sensor portion 104 …”, para. [0347], “upon compression for example by positioning a cap on top of sensor base …”, para. [0338], “cap cavity is adapted to fit at least one square ring that also provides a fluid seal for sensor” Fig. 8, and para. [0349], “potential leaks as represented by arrows b and e are sealed by inner square rings … such water .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonio et al. (Pub. No. US 2017/0290534), hereinafter referred to as Antonio, in view of Brister et al. (Pub. No. US 2006/0142651), hereinafter referred to as Brister, as applied to claim 4 above, and further in view of Pace et al. (Pub. No. US 2013/0150691), hereinafter referred to as Pace.
Regarding Claim 5, modified Antonio discloses the apparatus of Claim 4, wherein the cap comprises a materially substantially transparent to ultra-violet radiation (para, [0325], “portions of the sensor transmitter assembly are formed at least in part of a plastic material …”, the plastic materials listed can/are known to be transparent/clear).
However, modified Antonio does not explicitly disclose wherein the encapsulating sealant is a curable sealant configured to cure based on exposure to ultra-violet radiation.
Pace teaches of a device associated with an on-body analyte sensor unit (Abstract and Fig. 28A-F). Pace further teaches of a sensor (Fig. 28A, element 2802) and a sensor mount or connector (Fig. 28C, element 2804). Pace further teaches the sensor assembly includes a potting (Fig. 28F, element 2810) that fills the a cavity (para. [0128]). Pace further teaches the potting is a UV potting (UV curable) to seal the electrical contacts (para. [0128]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealant disclosed by modified Antonio to explicitly use a UV curable sealant. Pace teaches that a UV potting can be used to seal the electrical contacts (para. [0128]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791